Whatever may be our individual opinions upon this subject, it is now too late to moot the question. The point involved was fully and ably discussed in the case of Dellinger v. Tweed, 66 N.C. 206, and after the court had twice taken an advisari, it was decided that "the homestead and personal property exemption under article ten of the constitution (of 1868) and the laws passed in pursuance thereof, cannot be sold under an execution issued upon a judgment rendered in an action ex delicto." It is true it was a divided court, but the adjudication had been too long acquiesced in now to be disturbed, and acting upon the principles of "stare decisis" which has almost uniformly governed the decisions of this court, as at present organized, we feel constrained to adhere to that decision.
There is no error. The judgment of the superior court must be affirmed.
No error.                                             Affirmed.
Cited: Oakley v. Lasater, 172 N.C. 97; Coble v. Medley, 186 N.C. 481. *Page 76 
(79)